internal_revenue_service number release date index no legend department of the treasury washington dc person to contact telephone number refer reply to cc ita -plr-117096-03 date date d agreement b c d f g h m n o p date date date date date x y dear this is in reply to your request for a ruling dated date to allow the members of d to use an alternative method of basis recovery under sec_15a_453-1 of the temporary income_tax regulations to report contingent payments d is a broker of electricity natural_gas coal and other energy related products it uses a cash_method_of_accounting for federal_income_tax purposes and files its returns on a calendar_year basis on date b purchased percent of the outstanding member units of d from its members under the agreement b agreed to make contingent payments to the members based on a percentage of d’s estimated annualized agreed earnings as defined in schedule c of the agreement for each of tax years x through y the total consideration d expects to receive from b is dollar_figurec the amount of dollar_figurec is calculated by using annualized agreed earnings for the months ended date to calculate the projected amount of each future payment as of date d had recovered basis of dollar_figureg leaving a remaining basis of dollar_figureh to be recovered by date d proposes that basis be allocated to each payment received by the members based on the percentage that each payment represents of the total expected consideration d projects that the amount of each future principal payment and the resulting allocated percentages will be as follows date date date date date dollar_figureg percent dollar_figurem percent dollar_figuren percent dollar_figureo percent dollar_figurep percent total expected consideration dollar_figurec percent the agreement nevertheless provides that the total purchase_price to be paid_by b will not exceed dollar_figured d represents that the dollar_figured purchase_price was included in the agreement to avoid a shareholder vote and is not indicative of the total value of the transaction d notes that under sec_15a_453-1 it is nevertheless required to treat the stated maximum selling_price of dollar_figured as the expected total sales_price if the members had to allocate basis assuming that the maximum selling_price of dollar_figured would be the amount ultimately received under the agreement then basis would be allocated to the first four payments as follows date date date date percent dollar_figureg dollar_figurem percent percent dollar_figuren dollar_figureo percent total percentage percent this would result in the remaining basis of percent being allocated to the final payment on date resulting in a large capital_loss to the members in tax_year y d notes that if it is allowed under sec_15a_453-1 to recover basis by having b make contingent payments to the members based on a percentage of d’s estimated annualized agreed earnings d will recover basis at a rate twice as fast percent by date therefore d asks that it be allowed to recover the remaining dollar_figureh of basis in its y tax_year sec_453 of the internal_revenue_code provides that income from an installment_sale shall be taken into account under the installment_method sec_453 defines the term installment_sale to mean a disposition of property if at least one payment is to be received after the end of the taxable_year in which the disposition occurs the term installment_method is defined in sec_453 as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides that a contingent_payment_sale will be treated as having a stated maximum selling_price if under the terms of the agreement the maximum amount of sale proceeds that may be received by the taxpayer can be determined as of the end of the taxable_year in which the sale_or_other_disposition occurs generally the taxpayer’s basis shall be allocated to payments received and to be received by treating the stated maximum selling_price as the selling_price for purposes of sec_15a_453-1 if however application of the foregoing rules in a particular case would substantially and inappropriately accelerate or defer recovery_of the taxpayer’s basis a special rule will apply sec_15a_453-1 provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer’s basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer’s basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred based on the information provided and the representations made it is reasonable to conclude that d’s use of the proposed alternative method of basis recovery will result in basis recovery at a rate twice as fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly d’s use of the proposed alternative method of basis recovery is approved caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures cc
